Motion referred to the court that rendered the decision of October 7, 1957. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. Motion for reargument denied, with $10 costs. Motion for leave to appeal to the Court of Appeals denied. Motion to amend the order of this court dated June 17, 1957, or for other relief, granted to the extent of extending appellant’s time to file his final account until 30 days after the entry of the order hereon. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ. [See ante, p. 874.]